Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17521454. Claims 1-12 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 7 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1 and 7 is/are drawn to one of the statutory categories of invention.
Claims 1-12 are directed to provide dynamic ad insertion based on inventory rule in a video session. Specifically, the claims recite generating one or more ad inventory rules based on one or more inventory handling definitions; receiving a rules request message for a video session; generating a rules response message for the video session, the rules response message indicating at least one of the one or more ad inventory rules; and sending the rules response message for the video session, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as Server, processor, ad router, non transitory processor readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the Server, processor, ad router, non transitory processor readable medium perform(s) the steps or functions of generating one or more ad inventory rules based on one or more inventory handling definitions; receiving a rules request message for a video session; generating a rules response message for the video session, the rules response message indicating at least one of the one or more ad inventory rules; and sending the rules response message for the video session. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a Server, processor, ad router, non transitory processor readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide dynamic ad insertion based on inventory rule in a video session. As discussed above, taking the claim elements separately, the Server, processor, ad router, non transitory processor readable medium perform(s) the steps or functions of generating one or more ad inventory rules based on one or more inventory handling definitions; receiving a rules request message for a video session; generating a rules response message for the video session, the rules response message indicating at least one of the one or more ad inventory rules; and sending the rules response message for the video session. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide dynamic ad insertion based on inventory rule in a video session. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-6, and 8-12 further describe the abstract idea of provide dynamic ad insertion based on inventory rule in a video session. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and 8 include the limitation of a "programmer providing content for the video session allows for transfer of unused ad inventory for the video session", term which is unclear and indefinite. Furthermore, the Applicant's Specification contains no explanation/definition as to what programmer providing content for the video session allows for transfer of unused ad inventory for the video session represents or what its doing. Therefore, the metes and bounds of the claims are rendered indefinite and unclear. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Des Jardins et al. (U.S. Patent No. US9104669B1).

Regarding Claim 1, Des Jardins teaches a server (Fig. 1 106-108: server systems), comprising: a processor configured with processor-executable instructions (col. 21 lines 64-67 and col. 22 lines 1-6: executed on programmable computers comprising at least one processor) to perform operations comprising:generating one or more ad inventory rules (col. 7 lines 50-67 and col. 8 lines 1-3: specify, for example, business tules associated with an advertising campaign) based on one or more inventory handling definitions; (col. 7 lines 50-67 and col. 8 lines 1-3: The inventory manager 108e enables campaign management by allowing advertising operations managers to specify, for example, business rules associated with an advertising campaign. The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented (for example, at night or mid-afternoon), the percentage of the population to whom the advertising media should be presented, the frequency with which the advertising media should be presented, the number of times the associated advertising content should be presented in a period of time, and/or the geographic location(s) of the users to whom the advertising media should be presented. The inventory manager 108e also may provide for advertising inventory forecasting and reservation. Techniques and a system for defining campaign business rules, as well as performing advertising forecasting, is described in U.S. application Ser. No. 11/088,262, titled "Managing Advertising Inventory," filed on Mar. 24, 2005, and incorporated herein by reference),receiving a rules request message for a video session from an ad router (Fig. 1 108: an advertising system 108); (col. 8 lines 8-31: receives a request for a playlist from a client system, such as client system 102, the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist), generating a rules response message for the video session, the rules response message indicating at least one of the one or more ad inventory rules; and (col. 8 lines 4-7: The ad selector 108d selects particular pieces of advertising content based on the campaign business rules and information contained in requests to the playlist server 108c for playlists), and (col. 8 lines 8-31: receives a request for a playlist from a client system, such as client system 102, the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist),sending the rules response message for the video session (col. 2 lines 21-45: The advertising system delivers video advertising content, such as advertisements and other marketing messages, into the editorial video content when the editorial content is accessed by a user) to the ad router; (col. 7 lines 50-67 and col. 8 lines 1-3: the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist, to request selection of particular pieces of advertising content of the appropriate types from the ad selector 108d, and to form a playlist including the selected advertising content and the editorial content. Thus, the advertising system 108, rather than the affiliate system, defines the type, placement, and amount of advertising content).

Regarding Claim 2, Des Jardins teaches the server of claim 1, wherein the processor is configured with processor-executable instructions to perform operations such that the at least one of the one or more ad inventory rules indicates that a programmer providing content for the video session allows for transfer of unused ad inventory for the video session; (Referring to FIG. 2, shown is an example 200 of content categories 202 that may be used in advertising system 108 to manage advertising inventory and templates. The content categories 202 include U.S. News 202a, International News 202b, Sports 202c, and Food 202d. The Sports category 202c includes the subcategories NFL 202c-1 and NBA 202c-2. When affiliates enroll and register editorial content, they categorize the editorial content into one of the categories (e.g., Sports). Advertising campaigns are then allocated against the categories such that the advertising content associated with a campaign is shown in conjunction with editorial content associated with a particular category), and (FIG. 3, one or more templates 304 are associated with each category 302. As shown in the example, Template A is associated with U.S. News 202a. Accordingly, Template A is used to form the playlist used for content categorized in the U.S. News category 202c. Also as shown, multiple templates may be associated with a category. For example, Template B, Template C, and Template D are associated with the Sports Category 202c. Multiple templates may be associated with a category, for example, to provide affiliates with different options for the user experience (for example, some affiliates may choose to select templates with less advertising content than other affiliates) and/or to allow advertising operations managers to select templates that help meet advertiser goals. For example, a template that places more advertising content with editorial content may be used during times when there are more campaigns allocated than available inventory, while a template that places less advertising content with editorial content may normally be used), “Examiners interpretation: Advertiser or programmer has control over used and unused advertisement and can send and display advertisement based on rules such as metrics or time of the day ets.”.

Regarding Claim 3, Des Jardins teaches the server of claim 2, wherein the processor is configured with processor-executable instructions to perform operations such that the at least one of the one or more ad inventory rules includes one or more of an opportunity type limit, an ad type limit, a programmer limit, a network limit, a session limit, a time period limit, content type limit, and a break limit; (col. 7 lines 50-67 and col. 8 lines 1-3: The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented), and (col. 7 lines 50-67 and col. 8 lines 1-3: The inventory manager 108e enables campaign management by allowing advertising operations managers to specify, for example, business rules associated with an advertising campaign. The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented (for example, at night or mid-afternoon), the percentage of the population to whom the advertising media should be presented, the frequency with which the advertising media should be presented, the number of times the associated advertising content should be presented in a period of time, and/or the geographic location(s) of the users to whom the advertising media should be presented).

Regarding Claim 4, Des Jardins teaches the server of claim 2, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving ad metrics, wherein the processor is configured with processor-executable instructions to perform operations such that generating the one or more ad inventory rules based on the one or more inventory handling definitions comprises generating the one or more ad inventory rules based on the one or more inventory handling definitions and the received ad metrics; (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate).

Regarding Claim 5, Des Jardins teaches the server of claim 4, wherein the processor is configured with processor-executable instructions to perform operations further comprising:generating forecast ad inventory levels based on the received ad metrics; and (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate),sending the forecast ad inventory levels to a network operator computing device; (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate).

Regarding Claim 6, Des Jardins teaches the server of claim 2, wherein the processor is configured with processor-executable instructions to perform operations such that the video session is a Video-On-Demand (VOD) session; (col. 22 lines 21-33: In addition, while implementations have been described that use web-based access to content, other mechanisms may be used. For example, other editorial content delivery mechanisms may additionally or alternately be supported by system 100 or variations of system 100, including video-on-demand (VOD), internet protocol television (IPTV), media center PCs, and mobile streaming media. Similarly, while the above discussion describes a system in which affiliates make their content available on their own website, other implementations may include the affiliates making audio or video content available for end user consumption by, for example, submitting content for search engine indexing, or providing content for viewing by selection on a portal).

Regarding Claim 7, Des Jardins teaches a non-transitory processor readable medium having stored thereon processor-executable instructions (col. 21 lines 64-67 and col. 22 lines 1-6: executed on programmable computers comprising at least one processor) configured to cause a processor of a server to perform operations comprising:generating one or more ad inventory rules (col. 7 lines 50-67 and col. 8 lines 1-3: specify, for example, business tules associated with an advertising campaign) based on one or more inventory handling definitions; (col. 7 lines 50-67 and col. 8 lines 1-3: The inventory manager 108e enables campaign management by allowing advertising operations managers to specify, for example, business rules associated with an advertising campaign. The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented (for example, at night or mid-afternoon), the percentage of the population to whom the advertising media should be presented, the frequency with which the advertising media should be presented, the number of times the associated advertising content should be presented in a period of time, and/or the geographic location(s) of the users to whom the advertising media should be presented. The inventory manager 108e also may provide for advertising inventory forecasting and reservation. Techniques and a system for defining campaign business rules, as well as performing advertising forecasting, is described in U.S. application Ser. No. 11/088,262, titled "Managing Advertising Inventory," filed on Mar. 24, 2005, and incorporated herein by reference),receiving a rules request message for a video session from an ad router (Fig. 1 108: an advertising system 108); (col. 8 lines 8-31: receives a request for a playlist from a client system, such as client system 102, the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist),generating a rules response message for the video session, the rules response message indicating at least one of the one or more ad inventory rules; and (col. 8 lines 4-7: The ad selector 108d selects particular pieces of advertising content based on the campaign business rules and information contained in requests to the playlist server 108c for playlists), and (col. 8 lines 8-31: receives a request for a playlist from a client system, such as client system 102, the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist),sending the rules response message for the video session (col. 2 lines 21-45: The advertising system delivers video advertising content, such as advertisements and other marketing messages, into the editorial video content when the editorial content is accessed by a user) to the ad router; (col. 7 lines 50-67 and col. 8 lines 1-3: the playlist server uses the user experience business rules to determine what type(s) of advertising content should be included in the playlist, to request selection of particular pieces of advertising content of the appropriate types from the ad selector 108d, and to form a playlist including the selected advertising content and the editorial content. Thus, the advertising system 108, rather than the affiliate system, defines the type, placement, and amount of advertising content).

Regarding Claim 8, Des Jardins teaches the non-transitory processor readable medium of claim 7, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the at least one of the one or more ad inventory rules indicates that a programmer providing content for the video session allows for transfer of unused ad inventory for the video session; (Referring to FIG. 2, shown is an example 200 of content categories 202 that may be used in advertising system 108 to manage advertising inventory and templates. The content categories 202 include U.S. News 202a, International News 202b, Sports 202c, and Food 202d. The Sports category 202c includes the subcategories NFL 202c-1 and NBA 202c-2. When affiliates enroll and register editorial content, they categorize the editorial content into one of the categories (e.g., Sports). Advertising campaigns are then allocated against the categories such that the advertising content associated with a campaign is shown in conjunction with editorial content associated with a particular category), and (FIG. 3, one or more templates 304 are associated with each category 302. As shown in the example, Template A is associated with U.S. News 202a. Accordingly, Template A is used to form the playlist used for content categorized in the U.S. News category 202c. Also as shown, multiple templates may be associated with a category. For example, Template B, Template C, and Template D are associated with the Sports Category 202c. Multiple templates may be associated with a category, for example, to provide affiliates with different options for the user experience (for example, some affiliates may choose to select templates with less advertising content than other affiliates) and/or to allow advertising operations managers to select templates that help meet advertiser goals. For example, a template that places more advertising content with editorial content may be used during times when there are more campaigns allocated than available inventory, while a template that places less advertising content with editorial content may normally be used), “Examiners interpretation: Advertiser or programmer has control over used and unused advertisement and can send and display advertisement based on rules such as metrics or time of the day ets.”.

Regarding Claim 9, Des Jardins teaches the non-transitory processor readable medium of claim 7, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the at least one of the one or more ad inventory rules includes one or more of an opportunity type limit, an ad type limit, a programmer limit, a network limit, a session limit, a time period limit, content type limit, and a break limit; (col. 7 lines 50-67 and col. 8 lines 1-3: The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented), and (col. 7 lines 50-67 and col. 8 lines 1-3: The inventory manager 108e enables campaign management by allowing advertising operations managers to specify, for example, business rules associated with an advertising campaign. The business rules regarding an advertising campaign generally define the parameters under which the associated advertising content should be presented, such as one or more content categories of the editorial content, the timing that the advertising content should be presented (for example, at night or mid-afternoon), the percentage of the population to whom the advertising media should be presented, the frequency with which the advertising media should be presented, the number of times the associated advertising content should be presented in a period of time, and/or the geographic location(s) of the users to whom the advertising media should be presented).

Regarding Claim 10, Des Jardins teaches the non-transitory processor readable medium of claim 7, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations further comprising:receiving ad metrics, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that generating the one or more ad inventory rules based on the one or more inventory handling definitions comprises generating the one or more ad inventory rules based on the one or more inventory handling definitions and the received ad metrics; (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate).

Regarding Claim 11, Des Jardins teaches the non-transitory processor readable medium of claim 10, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations further comprising:generating forecast ad inventory levels based on the received ad metrics; and (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate),sending the forecast ad inventory levels to a network operator computing device; (col. 2 lines 40-42: adjusting the ratio of advertising content to editorial content based on metrics obtained from auditing messages), (col. 10 lines 9-37: Ad auditor 108f enables business intelligence by providing advertising operations managers insight into, for example, the campaign performance, audience metrics, and audience behavior. Ad auditor 108f also may provide advertisers with information about which ads were actually delivered to users, along with information about the user's actions while the advertising content was presented. To enable such functions, the client systems (such as client system 102) may send auditing messages for presented advertising content to the ad auditor 108f (and may send auditing messages for presented editorial content as well). In general, the auditing messages indicate that a particular piece of advertising content (or editorial content) was presented to the user, and may indicate the user's behavior while the advertising content (or editorial content) was being presented (e.g., whether the browser 102 was minimized, whether the user paused the media player 102a-1, or whether the media player 102a-1 was in full screen mode). The auditing messages also may contain other information. For example, when advertising content is being audited, the auditing message may include the category of the editorial content associated with the advertising content being audited, an identifier of the associated editorial content, and the time that the advertising content is being presented. When editorial content is being audited, the auditing message may include the category of the editorial content presented, an identifier of the editorial content, and the time the editorial content was presented. The auditing messages may contain a unique identifier for the user, such as a globally unique identifier (GUID)), and (col. 11 lines 28-37: The media player 102a-1 then presents the advertising and editorial content according to the playlist. The media player 102a-1 does so by accessing the advertising content from advertising media server 108b and the editorial content from affiliate media server 106b. Also, before, after, or during the presentation of advertising and/or editorial content, the media player 102a-1 sends auditing messages to ad auditor 108f. These auditing messages are then used to compile campaign or audience metrics and/or to tune one or more templates associated with the affiliate).

Regarding Claim 12, Des Jardins teaches the non-transitory processor readable medium of claim 7, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the video session is a Video-On-Demand (VOD) session; (col. 22 lines 21-33: In addition, while implementations have been described that use web-based access to content, other mechanisms may be used. For example, other editorial content delivery mechanisms may additionally or alternately be supported by system 100 or variations of system 100, including video-on-demand (VOD), internet protocol television (IPTV), media center PCs, and mobile streaming media. Similarly, while the above discussion describes a system in which affiliates make their content available on their own website, other implementations may include the affiliates making audio or video content available for end user consumption by, for example, submitting content for search engine indexing, or providing content for viewing by selection on a portal).

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “64 Digital Advertising Terms Every Marketer Should Know” describes “If you’re a digital marketer, you’re probably aware that getting started with pay-per-click (PPC) advertising can be overwhelming. To begin with, it’s full of specialized digital advertising terms that may be new to you, which is why we created this digital advertising glossary. Digital Advertising Terms What follows are (relatively) jargon-free explanations of the most common digital advertising terms. Getting familiar with these will help you navigate the world of online advertising and get more value out of our upcoming series of blog posts about digital advertising and digital marketing”.

	
Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US9313536B1 teaches similar invention which describes this disclosure describes systems, methods, and computer-readable media related to a dynamic advertising insertion infrastructure. A stream setup message associated with a stream content request may be received. Setup information associated with the stream content request may be identified. A non-entertainment playlist selected based on, at least in part, the setup information may be received. The stream setup message may be modified, wherein the modified stream setup message comprises at least one or more references to the non-entertainment content. The modified stream setup message may be routed to a streamer system. A first response message may be received by the router from the streamer system based at least in part on the second stream setup message. A second response message that comprises at least one or more references to the second content may be received by the router. The second response message may be routed by the router to a back office, and a method comprising: receiving, by a router comprising one or more computer processors, a first stream setup message associated with a streaming request for a first content from a back office server associated with the first content; identifying, by the router, setup information associated with the streaming request for the first content, wherein the first content is associated with a first playlist, wherein the setup information includes information identifying a user associated with set-top box and at least one of a streaming asset provider identification and a set-top box identification; sending a request to a non-entertainment server, by the router, for a second playlist associated with a second content based at least in part on the setup information; receiving, by the router, in response to the request, the second playlist from the non-entertainment server; generating, by the router, a second stream setup message comprising a combined playlist based at least in part on the first playlist and the second playlist; routing, by the router, the second stream setup message to a streamer system to setup streaming of the first content based on the combined playlist; receiving, by the router, a first response message from the streamer system indicating the setup of the streaming of the first content based on the combined playlist; generating, by the router, in response to the first response message, a second response message that comprises at least in part the combined playlist; and routing, by the router, the second response message to the back office, wherein the back office provides the first content via the streamer system to a user device.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682